DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features in the claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In Fig. 2, numbers of curves, such as 206, 210… are not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 8 and 9 are objected to because of the following informalities: 
In claim 1, line 2, “the load point” should read “a load point”.
In claim 1, lines 3-4, “the generator mode” should read “a generator mode”.
In claim 8, lines 2-3, “the operational strategy” should read “an operational strategy”.
In claim 9, line 1, “the route” should read “a route”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over POTT et al. (DE 102008008238A1, hereinafter POTT; already of record from IDS) in view of Leone et al. (US 20170320482, hereinafter Leone).
claim 1, POTT teaches a method for operating a hybrid electric vehicle, comprising: 
an electric machine, a battery and an internal combustion engine the load point of which is shifted upward to drive the electric machine for charging the battery in the generator mode (See at least POTT: Fig. 1, Para. 0014),
wherein a target charging state of the battery for a future point in time is specified in dependence on multiple parameters defining an electric energy demand of the hybrid electric vehicle (See at least POTT: Para. 0007-0013);
a required target charging capacity is determined to achieve the specified target charging state of the battery (See at least POTT: Para. 0038; Para. 0044-0046);
the load point of the internal combustion engine first is only shifted upward within an engine-map range of the internal combustion engine classified as favorable with regards to a degree of efficiency and/or acoustic emissions and in dependence on the determined target charging capacity (See at least POTT: Fig. 3, Para. 0045);
the load point of the internal combustion engine is shifted upward further, thus … if it is determined within a specified time interval and based on a detected, actual mean charging capacity of the battery, that the target charging state will not be achieved solely by shifting the load point upward within the engine-map range classified as favorable (See at least POTT: Fig. 3, Para. 0046).
Yet, POTT does not explicitly teach:
…departing the engine-map range of the internal combustion engine classified as favorable…
However, in the same field of endeavor, Leone teaches:
…departing the engine-map range of the internal combustion engine classified as favorable (See at least Leone: Para. 0005)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a method for operating a hybrid electric vehicle of (see at least Leone: Para. 0006).

Regarding claim 2, POTT in combination with Leone teaches the method according to claim 1. POTT further teaches: 
wherein the target state of charge of the battery is specified in dependence on a current state of charge of the battery, an energy demand of auxiliary equipment of the hybrid electric vehicle and/or a speed of the hybrid electric vehicle (See at least POTT: Para. 0004, 0024).

Regarding claim 5, POTT in combination with Leone teaches the method according to claim 1. POTT further teaches: 
wherein the load point of the internal combustion engine is continually increased incrementally … if it is determined within the specified time interval on the basis of the detected actual mean charging capacity of the battery that the target state of charge will not be achieved by the preceding upward load point shifts (See at least POTT: Fig. 2, 3, Para. 0046).
Yet, POTT does not explicitly teach:
… outside of the engine-map range of the internal combustion engine classified as favorable …
However, in the same field of endeavor, Leone teaches:
… outside of the engine-map range of the internal combustion engine classified as favorable (See at least Leone: Para. 0005)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for operating a hybrid electric vehicle of POTT, to incorporate outside the engine-map range as favorable, as taught by Leone, for the benefit of improving vehicle performance (see at least Leone: Para. 0006).

Regarding claim 7, POTT in combination with Leone teaches the method according to claim 1. POTT further teaches: 
wherein predictive data are made available, which describe future state of charge changes of the battery via recuperation, and that these predictive data are considered during the upward load point shift of the internal combustion engine and/or during the specification of the target state of charge (See at least POTT: Fig. 3, Para. 0043).

Regarding claim 8, POTT in combination with Leone teaches the method according to claim 1. POTT further teaches: 
wherein predictive data regarding the operational strategy of the hybrid electric vehicle are made available, which describe when the hybrid electric vehicle will be driven by means of the electrical machine and/or by means of the internal combustion engine in the future, and that these predictive data are considered in the operational strategy regarding the upward load point shift of the internal combustion engine and/or when specifying the target state of charge (See at least POTT: Para. 0043, 0046).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over POTT in view of Leone as applied to claim 1 above, and further in view of HÜLSMANN et al. (DE102016207037A1, hereinafter HÜLSMANN; already of record from IDS).
Regarding claim 3, POTT in combination with Leone teaches the method according to claim 1.
Yet, POTT in combination with Leone does not explicitly teach:

However, in the same field of endeavor, HÜLSMANN teaches:
wherein the engine-map range classified as favorable is increased to a greater degree toward increased acoustic emissions of the internal combustion engine as the traveling speed of the hybrid electric vehicle increases (See at least HÜLSMANN: Para. 0009, 0033, 0034).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for operating a hybrid electric vehicle of POTT in combination with Leone, to incorporate engine-map range classified as favorable when increased to a greater degree toward increased acoustic emissions, as taught by HÜLSMANN, for the benefit of improving vehicle performance and comfort (see at least HÜLSMANN: Para. 0054).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over POTT in view of Leone as applied to claim 1 above, further in view of HÜLSMANN, and further in view of Mian et al. (US 20090018721, hereinafter Mian).
Regarding claim 4, POTT in combination with Leone teaches the method according to claim 1.
Yet, POTT in combination with Leone does not explicitly teach:
wherein a threshold value is set for the degree of efficiency and/or for the acoustic emissions, which defines the engine-map range of the internal combustion engine classified as favorable.
However, in the same field of endeavor, HÜLSMANN teaches:
wherein a threshold value is set for the degree of efficiency and/or for the acoustic emissions (See at least HÜLSMANN: Para. 0018, 0033)…
(see at least HÜLSMANN: Para. 0054).
Yet, POTT in combination with Leone and HÜLSMANN does not explicitly teach:
… which defines the engine-map range of the internal combustion engine classified as favorable.
However, in the same field of endeavor, Mian teaches:
…which defines the engine-map range of the internal combustion engine classified as favorable (See at least Mian: Para. 0075).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for operating a hybrid electric vehicle of POTT in combination with Leone and HÜLSMANN, to incorporate acoustic emissions define engine performance, as taught by Mian, for the benefit of identifying and evaluating engine (see at least Mian: Para. 0057 and 0075).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over POTT in view of Leone as applied to claim 1 above, and further in view of Chen et al. (US 20190368458, hereinafter Chen).
Regarding claim 6, POTT in combination with Leone teaches the method according to claim 1.
Although POTT in combination with Leone teaches generator mode and the upward load point shift, POTT in combination with Leone does not explicitly teach:
wherein a torque limit of the electric machine is set in relation to its generator mode and that the upward load point shift is only performed insofar as it does not cause said torque limit to be exceeded.

wherein a torque limit of the electric machine is set in relation to its generator mode and that the upward load point shift is only performed insofar as it does not cause said torque limit to be exceeded (See at least Chen: Para. 0026).
It would have been obvious to one of ordinary skill in the art to include in the method for operating a hybrid electric vehicle of POTT in combination with Leone with torque limit as taught by Chen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety.
	

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over POTT in view of Leone as applied to claim 1 above, and further in view of Miller et al. (US 20190249640, hereinafter Miller).
Regarding claim 9, POTT in combination with Leone teaches the method according to claim 1.
Yet, POTT in combination with Leone does not explicitly teach:
wherein a profile of the route yet to be traveled by the hybrid electric vehicle is considered in the upward load point shift of the internal combustion engine and/or in the specification of the target state of charge.
However, in the same field of endeavor, Miller teaches:
wherein a profile of the route yet to be traveled by the hybrid electric vehicle is considered in the upward load point shift of the internal combustion engine and/or in the specification of the target state of charge (See at least Miller: Para. 0046).
(see at least Miller: Para. 0002).

Regarding claim 10, POTT in combination with Leone teaches the method according to claim 1.
Yet, POTT in combination with Leone does not explicitly teach:
wherein a driver profile of a driver of the hybrid electric vehicle is considered in the upward load point shift of the internal combustion engine and/or in the specification of the target state of charge.
However, in the same field of endeavor, Miller teaches:
wherein a driver profile of a driver of the hybrid electric vehicle is considered in the upward load point shift of the internal combustion engine and/or in the specification of the target state of charge (See at least Miller: Para. 0046).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for operating a hybrid electric vehicle of POTT in combination with Leone, to incorporate consideration of driver profile, as taught by Miller, for the benefit of improving vehicle performance and extending the vehicle's range while keeping emissions minimal (see at least Miller: Para. 0002).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663